IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-17-00383-CR

CRAIG MACK,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                             From the 54th District Court
                              McLennan County, Texas
                             Trial Court No. 19910509-C


                                     OPINION


       On November 17, 2017, inmate Craig Mack filed a “Notice of Appeal” in this

Court, challenging the trial court’s denial of his motion for a free Reporter’s Record.

Included in Mack’s “Notice of Appeal” are statements that he wishes to compel the trial

court to provide him with a free Reporter’s Record so that he may file a post-conviction

application for writ of habeas corpus raising an actual-innocence claim, as well as various

other civil-rights violations.
       The right of appeal in criminal cases is conferred by the Legislature, and a party

may appeal only from judgments of conviction or interlocutory orders authorized as

appealable. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R. APP. P.

25.2(a)(2); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“‘[T]he

standard for determining jurisdiction is not whether the appeal is precluded by law, but

whether the appeal is authorized by law.’” (quoting Abbott v. State, 271 S.W.3d 694, 696-

97 (Tex. Crim. App. 2008))). In this case, appellant does not appeal from a judgment of

conviction or an appealable interlocutory order. See, e.g., Richard v. State, No. 01-16-00196-

CR, 2016 Tex. App. LEXIS 3913, at *3 (Tex. App.—Houston [1st Dist.] Apr. 14, 2016, no

pet.) (mem. op., not designated for publication) (per curiam) (citing Hosea v. State, No. 01-

14-01017-CR, 2015 Tex. App. LEXIS 1858, at **1-2 (Tex. App.—Houston [1st Dist.] Feb. 26,

2015, no pet.) (mem. op., not designated for publication) (per curiam) (“The denial of a

motion to obtain a free record is not an appealable order.”)); Poole v. State, No. 14-14-

00081-CR, 2014 Tex. App. LEXIS 3292, at *1 (Tex. App.—Houston [14th Dist.] Mar. 27,

2014, no pet.) (mem. op., not designated for publication) (per curiam) (citing Manning v.

State, No. 14-11-00464-CR, 2011 Tex. App. LEXIS 4537, at *1 (Tex. App.—Houston [14th

Dist.] June 16, 2011, no pet.) (mem. op., not designated for publication) (per curiam)).

Because this appeal is not from a judgment of conviction or an appealable interlocutory




Mack v. State                                                                           Page 2
order, we have no jurisdiction. See Ragston, 424 S.W.3d at 52; see also Abbott, 271 S.W.3d

at 696-97. Accordingly, this appeal is dismissed.1




                                                         AL SCOGGINS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 6, 2017
Publish
[CRPM]




        1And to the extent that Mack complains about the trial court’s refusal to rule on his other pending
motions, he cannot do so via direct appeal. See In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008,
orig. proceeding); see also Neu v. State, No. 02-12-00524-CR, 2012 Tex. App. LEXIS 10082, at *1 n.3 (Tex.
App.—Fort Worth Dec. 6, 2012, no pet.) (mem. op., not designated for publication) (per curiam) (“To the
extent that Appellant seeks to appeal the trial court’s alleged failure to rule on the pending motions, he
cannot do so via direct appeal.”).

Mack v. State                                                                                       Page 3